 



EXHIBIT 10.1

EXECUTIVE RELOCATION AGREEMENT

August 7, 2003

Mr. Ronald J. Grabe
13302 East Country Shadows
Chandler, Arizona 85249

Dear Ron:

This letter agreement (the “Agreement’) sets forth certain compensation terms
described below that Orbital Sciences Corporation (the “Company”) agrees to
provide to you in connection with your temporary relocation to Chandler,
Arizona. This Agreement is not an employment contract nor does it alter your
status as an at-will employee of the Company who may resign or be terminated at
any time, with or without cause.

1.     Relocation. At the Company’s request, you have agreed to extend your
relocation assignment in Chandler, Arizona for a minimum period of two (2) years
commencing June 1, 2003. The monthly relocation benefits provided to you
pursuant to the relocation memorandum dated April 23, 2002 from J.R. Thompson to
you (the “Relocation Memorandum”) shall cease upon the effective date set forth
herein and be superceded by the terms and conditions of this Agreement. The
Relocation Memorandum shall expire in its entirety upon the sale of your
Chandler home and reimbursement to the Company of the initial down payment
pursuant to the terms of the memorandum.

2.     Term. This Agreement is effective as of the date written above and shall
remain in effect until the earlier of (i) the date on which your relocation
assignment to Chandler, Arizona is terminated by the Company, in its sole
discretion, or (ii) you are no longer employed as an executive officer of the
Company.

3.     Special Cash Bonuses. In connection with your extended relocation, you
shall receive the special cash bonuses outlined below, subject to the approval
of the Company’s Human Resources and Nominating Committee. This Section 3 shall
not become effective unless and until such consent has been received.

       (a)    You shall receive a special cash bonus in the amount of
$103,000.00 promptly following the effective date of this Section 3.

 



--------------------------------------------------------------------------------



 



          (b)    On June 1, 2005, you shall be entitled to receive a special
cash bonus in the amount of $65,000.00, provided, however, that you must be
relocated and employed by the Company in Chandler, Arizona on the date that the
special cash bonus is due under this Section 3 in order to receive it, unless
your employment was previously terminated under any of the following
circumstances:



       (i) by reason of death or Disability (as defined in your Executive
Employment Agreement),          (ii) by the Company for any reason other than
for Cause, as defined in your Executive Employment Agreement,          (iii) by
you for Good Reason, as defined in your Executive Employment Agreement, or    
     (iv) immediately prior to or at any time after a Change in Control (as
defined in the Executive Employment Agreement) (A) by the Company other than for
Cause (as defined in the Executive Employment Agreement) or (B) by you for Good
Reason (as defined in the Executive Agreement).

       (c)      The special cash bonuses provided for in this Section 3 and
Section 4 below shall not be taken into account when calculating any payments
due under your Executive Employment Agreement.

4.     Monthly Bonuses. Subject to the approval of the Company’s Human Resources
and Nominating Committee and your continued employment with the Company, you
shall receive a special monthly cash bonus in the amount of $8,600.00 for each
month in which you are relocated and employed, at the Company’s request, in
Chandler, Arizona.

5.     Taxes. All payments required to be made by the Company hereunder to you
shall be subject to the withholding of such amounts relating to federal, state,
local or foreign taxes as the Company reasonably may determine it should
withhold pursuant to any applicable law or regulation.

6.     Relocation Expenses. The Company shall reimburse you for relocation
expenses in accordance with Exhibit A hereto, which replaces in its entirety
Attachment A to the Relocation Memorandum.

2



--------------------------------------------------------------------------------



 



7.     Successors; Binding Agreement.

        (a)    This Agreement shall be binding upon and inure to the benefit of
and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If you
should die while any amount would still be payable to you hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.

8.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by registered mail,
return receipt requested, postage prepaid, addressed (i) if to the Company, to
Orbital Sciences Corporation, 21839 Atlantic Boulevard, Dulles, Virginia 20166,
Attn: General Counsel, and (ii) if to you, to the address set forth on the first
page of this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

9.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing that is signed by you and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. Nothing contained
herein shall be held to alter, vary, or affect any of the terms, provisions, or
conditions of your Executive Employment Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the local
laws of the Commonwealth of Virginia (regardless of the laws that might
otherwise govern under principles of conflicts of law).

10.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

3



--------------------------------------------------------------------------------



 



12.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by final and binding
arbitration in Washington, D.C. in accordance with the domestic rules of the
American Arbitration Association (“AAA”) then in effect, and may be consolidated
with any arbitration proceeding under Section 10 of your Executive Employment
Agreement. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid your base salary until the date of
termination of your employment during the pendency of any dispute or controversy
arising under or in connection with this Agreement. The party seeking
arbitration of a dispute under this section must give specific written notice of
any claim to the other party within twelve (12) months of the event giving rise
to the dispute; otherwise the claim shall be void and deemed waived, even if
there is a federal or state statute of limitations which would give more time to
pursue the claim.

If this Agreement correctly sets forth our agreement on the subject matter
hereof, kindly sign both of the enclosed copies, keeping one for your files and
returning the other to the Company.

Sincerely,

ORBITAL SCIENCES CORPORATION

By: David W. Thompson

Chairman and Chief Executive Officer

Agreed to:

/s/ Ronald J. Grabe


Ronald J. Grabe
Date: August 10, 2003

4



--------------------------------------------------------------------------------



 



Exhibit A

RELOCATION

The Executive shall be entitled to reimbursement of or for:

1.     Disposition of Arizona residence purchased in 2002 – Orbital will
reimburse the Executive for the following:



  •   Reasonable and customary statutory costs imposed on the Executive as the
seller by federal, state or local laws;     •   Real estate brokerage fees; and
    •   Attorney fees, mortgage fees, title search costs and title insurance.

2.     Purchase of a new Arizona home – Orbital will reimburse the Executive for
the following:



  •   Title insurance or guarantee;     •   Tax and title search;     •  
Attorney fees;     •   Settlement fees;     •   Mortgage origination fees
charged by a bank or other commercial lender (up to two (2) percent of the
amount of the loan); and     •   Fees for surveys, pest inspections, radon
tests, etc.

3.     Movement of personal effects and household goods – Orbital will pay the
reasonable costs of transporting household goods and personal effects for the
Executive under the following conditions:



  •   Transportation of goods will be provided from the former Virginia and
Arizona residences to the new Arizona residence;     •   Orbital will provide
for storage of household goods in Arizona during Executive’s relocation period;
    •   Moving services will include packing and unpacking of all goods;     •  
Household goods will be insured for full value while in transit or for the
Company-

5



--------------------------------------------------------------------------------



 





      provided storage period. Additional insurance coverage is the
responsibility of the Executive. Orbital is not liable for loss of or damage to
items of extraordinary value (including, but not limited to, artwork,
collections, etc.), irreplaceable items or items of sentimental value; and     •
  Orbital will secure estimates for moving services and will contract with the
selected vendor. Every effort will be made to accommodate the Executive’s
preferences for arrangements, including desired pack, load and delivery dates.
Any deviation from the written authorization provided by Orbital to the vendor
must be pre-approved by the appropriate Orbital Human Resources representative –
payment for unauthorized services or changes will be the responsibility of the
Executive.

4.     Disposition of Arizona residence purchased in 2003 – Upon completion of
Executive’s relocation assignment and provided he is still employed as an
executive officer of the Company, Orbital will reimburse the Executive for the
following:



  •   Reasonable and customary statutory costs imposed on the Executive as the
seller by federal, state or local laws;     •   Real estate brokerage fees; and
    •   Attorney fees, mortgage fees, title search costs and title insurance.

5.     Movement of personal effects and household goods in connection with item
4 above – Orbital will pay the reasonable costs of transporting household goods
and personal effects for the Executive under the following conditions:



  •   Transportation of goods will be provided from the former Arizona residence
to the Executive’s Virginia residence;     •   Up to two cars may be shipped;  
  •   Orbital will provide for thirty (30) days of storage of household goods;  
  •   Moving services will include packing and unpacking of all goods;     •  
Household goods will be insured for full value while in transit or for the
Company-provided storage period. Additional insurance coverage is the
responsibility of the Executive. Orbital is not liable for loss of or damage to
items of extraordinary value (including, but not limited to, artwork,
collections, etc.), irreplaceable items or items of sentimental value; and     •
  Orbital will secure estimates for moving services and will contract with the
selected vendor. Every effort will be made to accommodate the Executive’s
preferences for arrangements, including desired pack, load and delivery dates.
Any deviation from

6



--------------------------------------------------------------------------------



 





      the written authorization provided by Orbital to the vendor must be
pre-approved by the appropriate Orbital Human Resources representative – payment
for unauthorized services or changes will be the responsibility of the
Executive.

All taxable payments or reimbursements that do not have a corresponding
deduction will be tax effected, i.e., the Company will pay an allowance to
offset the estimated tax liability, including the tax liability on the allowance
itself.

7